     Case: 1:19-cv-03666 Document #: 23 Filed: 09/13/19 Page 1 of 12 PageID #:80




                           UNITED STATES DISTRICT COURT
                           NORTHERN DISTRICT OF ILLINOIS
                                 EASTERN DIVISION

MOHAMAD ELOUARRAK on behalf of)
himself and all others similarly situated, )          Case No.: 1:19-cv-03666
                                           )
               Plaintiff,                  )
                                           )
v.                                         )
                                           )
FIRSTSOURCE ADVANTAGE, LLC,                )
                                           )
               Defendant.                  )
                                           )
                                           )

MOTION OF AMERICAN EXPRESS NATIONAL BANK TO INTERVENE PURSUANT
             TO FEDERAL RULE OF CIVIL PROCEDURE 24

        Pursuant to Federal Rule of Civil Procedure 24(a)(2), American Express National Bank

(“American Express”), by and through its undersigned counsel, moves to intervene in this action

and, in support states:

                                   I.      INTRODUCTION

        Although plaintiff Mohamad Elouarrak (“Plaintiff”) brings his claim against defendant

Firstsource Advantage LLC (“Firstsource”) only, his allegations are largely, and at their

inception, directed at American Express. Indeed, Plaintiff’s Complaint centers upon his receipt

of three letters from American Express regarding his unpaid American Express card account, in

which he claims American Express made “deceptive and/or misleading” statements to him.

Plaintiff does not allege that Firstsource drafted or sent those letters; rather, he claims that, in

connection with his response to these letters from American Express—a response that is only

required if Plaintiff intended to accept American Express’s account settlement offer—American

Express and Firstsource jointly developed a strategy designed to avoid compliance with the Fair

Debt Collection Practices Act, 15 U.S.C. § 1692 et seq. (the “FDCPA”), by creating the


MIA 31430866
     Case: 1:19-cv-03666 Document #: 23 Filed: 09/13/19 Page 2 of 12 PageID #:80




appearance that consumers are communicating with American Express when they actually are

communicating with Firstsource. Based on these allegations, there is no doubt that American

Express possesses a significant protectable interest in defending against Plaintiff’s claims, which,

in truth, are directed primarily at American Express.              American Express’s interests

unquestionably may be impaired by this action’s disposition in American Express’s absence.

Furthermore, Plaintiff indisputably agreed to arbitrate all claims related to his American Express

account, including his claim regarding American Express’s letters that he purports to assert

against Firstsource, pursuant to the arbitration provision (the “Arbitration Agreement”) in his

American Express Cardmember Agreement.

        By this Motion, American Express seeks an order allowing it to intervene so that it may

defend its conduct that Plaintiff expressly challenges, yet tries to exclude American Express, and

compel Plaintiff to adjudicate his claims related to his American Express account in binding

arbitration, pursuant to the Arbitration Agreement’s express terms. 1 This Motion should be

granted because it is timely, American Express has several significant protectable interests that

may be impaired by this action’s disposition and its interests are not adequately represented by

Firstsource.

1
  Pursuant to Rule 24(c), American Express attaches as Exhibit 1 its Motion to Compel
Arbitration and supporting Memorandum as its proposed responsive pleading in this action.
District courts conclude that attaching a motion to compel arbitration to a motion to intervene
satisfies the pleading requirement under Rule 24(c). See U.S. ex rel. Frank M. Sheesley Co. v.
St. Paul Fire & Marine Ins. Co., 239 F.R.D. 404, 412 (W.D. Pa. 2006) (“The Court thus finds
that it has the authority to employ its discretion and consider a motion to intervene that contains
no pleading, but instead includes a motion to compel arbitration and stay the proceedings.”); Pro
Lawns, Inc. v. Fid. & Deposit Co. of Md., No. 3:14-cv-408-WKW, 2015 WL 350637, at *3
(M.D. Ala. Jan. 23, 2015) (finding motion to compel arbitration acceptable because it was
“apparent that [the proposed intervenor] intends to intervene in order to compel arbitration” and
was therefore “excused from attaching a true ‘pleading’ to its motion to intervene”). Further,
“courts often decline to apply Rule 24(c) in a needlessly technical manner in the absence of
resulting prejudice.” Gibralter Mausoleum Corp. v. Cedar Park Cemetery Ass’n, Inc., No. 92 C
5228, 1993 WL 135454, at *4 (N.D. Ill. Apr. 29, 1993).

                                               -2-

MIA 31430866
     Case: 1:19-cv-03666 Document #: 23 Filed: 09/13/19 Page 3 of 12 PageID #:80




        Accordingly, American Express respectfully requests that the Court enter an order

granting this Motion and allowing it to intervene.

                                    II.     BACKGROUND

        Plaintiff filed his Complaint against Firstsource on May 31, 2019 (the “Complaint”).

(ECF No. 4.) Therein, Plaintiff concedes that he incurred a debt on an American Express card

account. (Compl. ¶¶ 5-6.) Plaintiff claims he later received a letter from American Express,

dated January 4, 2019, offering to settle his American Express account for 55% of the

outstanding balance (the “January Letter”). (Id. ¶¶ 14-15.) Plaintiff alleges he received a second

letter from American Express, dated February 12, 2019, offering to settle his American Express

account for 45% of the outstanding balance (the “February Letter”). (Id. ¶¶ 18-19.) Plaintiff

further alleges he received a third letter from American Express, dated March 29, 2019, offering

to settle his American Express account for 65% of the outstanding balance (the “March Letter”

and, collectively with the January Letter and February Letter, the “Letters”). (Id. ¶¶ 22-23.)

Plaintiff claims American Express made misleading statements to him in the Letters about his

account balance because Plaintiff has not made payment on his delinquent American Express

account balance in over ten years but the Letters do not disclose that the debt purportedly no

longer is “legally enforceable.” (Id. ¶¶ 39, 47.) According to Plaintiff, American Express uses a

third-party letter vendor to mail the Letters, and includes a return address and telephone number

on the Letters that belong to Firstsource, not American Express, purportedly in an attempt to

avoid compliance with the FDCPA. (Id. ¶¶ 44-45.)

        Based on the foregoing, Plaintiff asserts one claim against Firstsource for violation of the

FDCPA and seeks to represent a class of similarly-situated individuals. (Id. ¶¶ 56, 58-73.) On




                                                -3-

MIA 31430866
     Case: 1:19-cv-03666 Document #: 23 Filed: 09/13/19 Page 4 of 12 PageID #:80




July 29, 2019, Firstsource filed its Answer and Affirmative Defenses to Plaintiff’s Complaint.

(ECF No. 14.)

                                        III.    ARGUMENT

A.       Legal Standard Governing Motions To Intervene As Of Right Under Federal Rule
         Of Civil Procedure 24(a)(2)

         Federal Rule of Civil Procedure 24 provides for intervention as of right as follows:

(a) Intervention of Right. On timely motion, the court must permit anyone to intervene who:

                (1) is given an unconditional right to intervene by a federal statute; or

                (2) claims an interest relating to the property or transaction that is the
                subject of the action, and is so situated that disposing of the action may as
                a practical matter impair or impede the movant’s ability to protect its
                interest, unless existing parties adequately represent that interest.

In the Seventh Circuit, parties seeking to intervene pursuant to Rule 24(a)(2) must demonstrate

that: (1) their petition to intervene is timely; (2) they possess an interest relating to the subject

matter of the action; (3) there will be an impairment of that interest, practically speaking, by the

disposition of the action; and (4) there is a lack of adequate representation of that interest by the

existing parties. See Reid L. v. Illinois State Bd. of Educ., 289 F.3d 1009, 1017 (7th Cir. 2002);

see also Shea v. Angulo, 19 F.3d 343, 346 (7th Cir. 1994). “A motion to intervene as a matter of

right . . . should not be dismissed unless it appears to a certainty that the intervenor is not entitled

to relief under any set of facts which could be proved under the complaint.”                  Reich v.

ABC/York-Estes Corp., 64 F.3d 316, 321 (7th Cir. 1995). Further, “[c]ourts should construe

Rule 24(a)(2) liberally and should resolve doubts in favor of allowing intervention.” Michigan v.

U.S. Army Corps of Engineers, No. 10-CV-4457, 2010 WL 3324698, at *2 (N.D. Ill. Aug. 20,

2010).

         American Express satisfies all requirements to intervene and, accordingly, American

Express must be permitted to intervene here.
                                                 -4-

MIA 31430866
     Case: 1:19-cv-03666 Document #: 23 Filed: 09/13/19 Page 5 of 12 PageID #:80




B.      The Motion Is Timely.

        When assessing timeliness under Rule 24(a), courts consider four factors: “(1) when the

intervenor knew or should have known of his interest in the case; (2) whether the delay caused

any prejudice to the original parties; (3) whether the intervenor would suffer any prejudice if his

motion is denied; and (4) any [un]usual circumstances.” Id. at *2. Courts should apply a

reasonableness standard when evaluating whether a petitioner’s motion to intervene is timely.

See People Who Care v. Rockford Bd. of Educ., 68 F.3d 172, 175 (7th Cir. 1995). Consideration

of these factors confirms that the Motion is timely.

        1.     This Action Was Filed Only Three Months Ago.

        Plaintiff only filed his Complaint on May 31, 2019, and Firstsource filed its Answer on

July 29, 2019. (ECF Nos. 4, 14.) On August 7, 2019, the Court entered an order setting forth a

written discovery schedule in this action (the “Discovery Order”). (ECF No. 19.) In accordance

with the Discovery Order, on August 28, 2019, the parties exchanged mandatory initial discovery

responses to six requests for information pursuant to the Court’s Standing Order Regarding

Mandatory Initial Discovery Pilot Project. Other than that, the parties have not exchanged

discovery responses and the Court has not yet made any substantive rulings.

        Courts regularly find motions to intervene filed at similar, early junctures of a litigation

to be timely. See U.S. Army Corps of Engineers, 2010 WL 3324698, at *3 (finding motions to

intervene timely because they were filed shortly after the complaint was filed and before the

court issued any substantive decisions); Miami Tribe of Oklahoma v. Walden, 206 F.R.D. 238,

241 (S.D. Ill. 2001) (finding motion to intervene timely filed shortly after the litigation began).

Indeed, courts have found much longer periods timely, including where the proceedings were

much further advanced. See Wildcat Enterprises, LLC v. Weber, No. 11-CV-4922, 2016 WL


                                                -5-

MIA 31430866
     Case: 1:19-cv-03666 Document #: 23 Filed: 09/13/19 Page 6 of 12 PageID #:80




8711474, at *4 (N.D. Ill. Mar. 4, 2016) (allowing movant to intervene over one year after the

turnover order the movant was seeking to challenge was entered by the court). Applying these

standards, the Motion is timely.

        2.     The Named Parties Will Not Be Prejudiced Because There Has Been No
               Delay But American Express Will Be Prejudiced If It Is Not Permitted To
               Intervene.

        The remaining three timeliness factors all weigh heavily in favor of intervention. The

named parties will not suffer any prejudice by American Express’s intervention because of the

very early stage of the litigation. See, e.g., Omega Demolition Corp. v. Tech. Ins. Co., Inc., No.

15-CV-5021, 2016 WL 307924, at *4 (N.D. Ill. Jan. 26, 2016) (granting motion to intervene and

finding that the existing parties would suffer no prejudice because proceeding was at an early

stage given that the parties had filed amended pleadings a few months before the intervention

motion). By contrast, American Express will be prejudiced if this Motion is denied because it

will be left with without the ability to protect its significant interests that are implicated here, as

further detailed below. For this additional reason, and because there are no other unusual

circumstances present that weigh against a timeliness finding, American Express submits that the

Motion is very timely.

C.      American Express Has A Protectable Interest In This Litigation.

        “Intervention as of right requires a ‘direct, significant[,] and legally protectable’ interest

in the question at issue in the lawsuit.” Wisconsin Educ. Ass’n Council v. Walker, 705 F.3d 640,

658 (7th Cir. 2013) (citation omitted). “That interest must be unique to the proposed intervenor.”

Id. Further, “[w]hether an applicant has an interest sufficient to warrant intervention as a matter

of right is a highly fact-specific determination, making comparison to other cases of limited

value.” Sec. Ins. Co. of Hartford v. Schipporeit, Inc., 69 F.3d 1377, 1381 (7th Cir. 1995).


                                                 -6-

MIA 31430866
     Case: 1:19-cv-03666 Document #: 23 Filed: 09/13/19 Page 7 of 12 PageID #:80




        American Express’s right to intervene is clear on the face of the Complaint given that

Plaintiff’s allegations are largely directed at American Express and centered upon his receipt of

the Letters from American Express. Plaintiff asserts several allegations that American Express

has developed and employs some collection strategy to circumvent the FDCPA. (Compl. ¶¶ 44-

47.) These assertions are based on the content of the Letters, which came from American

Express and that Plaintiff contends are “deceptive and/or misleading.” (Id. ¶ 47.) In so alleging,

Plaintiff seeks to curb American Express’s ability to resolve outstanding accounts and

communicate with its cardmembers to do so. (Id. ¶¶ 30-37, 41, 45-47.) American Express

plainly has a significant protectable interest in defending against such claims.           Moreover,

American Express has a further significant protectable interest in requiring Plaintiff to arbitrate

those claims. Plaintiff expressly agreed to arbitrate claims such as the ones he asserts here and,

by asserting claims solely against Firstsource in litigation rather than in arbitration, Plaintiff is

significantly interfering with American Express’s right to have those claims arbitrated.

        Plaintiff’s allegations implicate other significant protectable interests belonging to

American Express as well. Plaintiff challenges American Express’s business and contractual

relationship with its third-party vendors, such as Firstsource, by claiming that Firstsource is

involved with the Letters in a way that allegedly violated the FDCPA and purportedly conspired

with American Express to circumvent the FDCPA’s requirements. (Id. ¶¶ 44, 56.)

        Given the foregoing, American Express respectfully submits that it should be permitted

to intervene to protect its significant interests at issue as well as enforce its contractual right to

arbitrate Plaintiff’s claims.




                                                -7-

MIA 31430866
     Case: 1:19-cv-03666 Document #: 23 Filed: 09/13/19 Page 8 of 12 PageID #:80




D.      American Express’s Ability To Protect Its Interests May Be Impeded Or Impaired
        By Disposition Of This Action In Its Absence.

        The Court must next consider whether American Express’s ability to protect its interests

would be impaired if it is not permitted to intervene in this action.            “The existence of

‘impairment’ depends on whether the decision of a legal question involved in the action would as

a practical matter foreclose rights of the proposed intervenors in a subsequent proceeding.” In re

Testosterone Replacement Therapy Products Liab. Litig., No. 14-CV-1748, 2018 WL 5884519,

at *5 (N.D. Ill. Nov. 8, 2018) (quoting Am. Nat. Bank & Tr. Co. of Chicago v. City of Chicago,

865 F.2d 144, 147-48 (7th Cir. 1989)). There is no question that disallowing American Express

to intervene would impair its ability to protect its interests.

        As outlined above, Plaintiff raises serious allegations against American Express even

though American Express is not a named defendant in this action. Plaintiff’s allegations relate to

American Express’s account recovery practices, including its communications directed to

Plaintiff through the Letters. (Compl. ¶¶ 14-24, 30-37, 41, 45-47.) An adverse decision on the

merits could substantially impair American Express’s ability to communicate with its

cardmembers about their accounts in general as well as its interest in Plaintiff’s American

Express account, in collecting on that account and others, and in establishing that American

Express properly communicated with Plaintiff and cardmembers through the Letters and

otherwise. An adverse decision could also impact American Express’s business and contractual

relationships with its third-party vendors, including Firstsource, given Plaintiff’s allegations that

American Express and Firstsource conspired to circumvent the FDCPA. (Id. ¶ 44.)

        Furthermore, American Express’s interest in requiring arbitration of claims asserted

against its third-party vendors such as Firstsource would be impaired absent intervention. As

discussed above, Plaintiff expressly agreed to arbitrate claims that in any way relate to his

                                                  -8-

MIA 31430866
     Case: 1:19-cv-03666 Document #: 23 Filed: 09/13/19 Page 9 of 12 PageID #:80




American Express account, including those against third-party vendors, like those he asserts

against Firstsource. Allowing Plaintiff to assert claims against Firstsource in litigation rather

than in arbitration would impair American Express’s right to have those claims arbitrated.

E.      American Express’s Interests Are Not Adequately Represented By The Parties To
        This Action.

        The final requirement—that a prospective intervenor’s interest will not be adequately

represented by the existing parties—also is satisfied. “Prospective intervenors need ‘only make a

showing that the representation ‘may be’ inadequate and the burden of making that showing

should be treated as minimal.’” Wildcat Enterprises, LLC v. Weber, No. 11-CV-4922, 2016 WL

8711474, at *6 (N.D. Ill. Mar. 4, 2016) (quoting Ligas ex rel. Foster v. Maram, 478 F.3d 771,

773 (7th Cir. 2007)).

        American Express’s interests are not adequately protected here in its absence. American

Express has an interest in preserving its right to communicate and settle its accounts with its

cardmembers, as well as defending its account resolution process. Firstsource has an interest in

collecting debts and providing services to American Express in compliance with the FDCPA, but

these are different interests. Likewise, American Express’s interest in resolving outstanding

accounts with its cardmembers obviously differs from, as Plaintiff alleges, Firstsource’s interest

in defending Plaintiff’s assertion that it failed to truthfully identify itself to Plaintiff on the

telephone.

        American Express has an interest also in requiring arbitration of claims related to its

accounts, including those asserted against third-party vendors such as Firstsource. In Atlantic

Refinishing & Restoration, Inc. v. Travelers Cas. and Sur. Co. of Am., 272 F.R.D. 26 (D.D.C.

2010), a subcontractor on a government-funded restoration project brought an action against the

general contractor’s surety, alleging it did not receive full compensation under its subcontract

                                               -9-

MIA 31430866
    Case: 1:19-cv-03666 Document #: 23 Filed: 09/13/19 Page 10 of 12 PageID #:80




with the general contractor. Id. at 27-28. The general contractor moved to intervene, arguing

that its interests were not adequately represented by the defendant surety because the

subcontract, to which the surety was not a party, contained a mandatory arbitration clause. Id. at

28. The court agreed intervention of right was appropriate: “special circumstances exist here due

to the [general contractor’s] intention to enforce the subcontract’s arbitration clause.       The

[general contractor] has been candid about its intention, if allowed to intervene, to move this

court to require the plaintiff to arbitrate this suit as purportedly required by their subcontract.”

Id. at 30. Similarly, American Express’s contractual right to compel Plaintiff to arbitrate his

claims may not be adequately represented by Firstsource, a non-party to the Arbitration

Agreement.

                                     IV.     CONCLUSION

        For the foregoing reasons, American Express respectfully requests that the Court grant

this Motion and permit American Express to intervene as a defendant in this Action.




                                               - 10 -

MIA 31430866
    Case: 1:19-cv-03666 Document #: 23 Filed: 09/13/19 Page 11 of 12 PageID #:80




                                           Respectfully submitted,

Dated: September 13, 2019.
                                     By:    s/ Brian C. Frontino
                                            Brian C. Frontino
                                            Florida Bar No. 95200
                                            STROOCK & STROOCK & LAVAN LLP
                                            200 South Biscayne Boulevard, Suite 3100
                                            Miami, Florida 33131
                                            Telephone: (305) 358-9900
                                            Facsimile: (305) 789-9302
                                            bfrontino@stroock.com
                                            ataormina@stroock.com
                                            knwamah@stroock.com
                                            lacalendar@stroock.com
                                            Attorneys for Defendant
                                            Firstsource Advantage, LLC and proposed
                                            intervenor American Express National Bank




                                       - 11 -

MIA 31430866
    Case: 1:19-cv-03666 Document #: 23 Filed: 09/13/19 Page 12 of 12 PageID #:80




                                 CERTIFICATE OF SERVICE

        I HEREBY CERTIFY that a true and correct copy of the foregoing was served via the

Court’s CM/ECF system on the following counsel of record on September 13, 2019:

       David M. Marco, Esq.                         Robert J. Tomei, Jr.
       SMITHMARCO, P.C.                             JOHNSTON TOMEI
       55 W. Monroe Street, Suite 1200              LENCZYCKI & GOLDBERG, LLC
       Chicago, IL 60603                            350 N. Milwaukee Ave., Suite 202
       Telephone: (312) 546-6539                    Libertyville, IL 60048
       Facsimile: (888) 418-1277                    Telephone: (847) 549-0600
       Email: dmarco@smithmarco.com                 Facsimile: (847) 589-2263
                                                    Email: Rob@LawJTLG.com
       Attorneys for Plaintiff
                                                    Attorneys for Plaintiff


                                                         /s/ Brian C. Frontino
                                                         Brian C. Frontino




                                           - 12 -

MIA 31430866
